SN DN Ww BR W

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01301-RSL Document 80 Filed 01/28/20 Page 1 of 3

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

WENDY MAGUIRE, an individual,
NO. 2:18-cv-01301-RSL

Plaintiff,
y STIPULATION AND ORDER
, CHANGING CASE MANAGEMENT
ECO SCIENCE SOLUTIONS, INC., a DEADLINES AND TRIAL DATE
Nevada Corporation; GA-DU
CORPORATION, a Nevada corporation, and NOTE ON MOTION CALENDAR:
January 31, 2020

MICHAEL ROUNTREE, an individual, and
L. JOHN LEWIS, an individual; DON
TAYLOR, an individual; JEFFREY
TAYLOR; an individual; and JOHN DOE,
#1-5, individuals,

 

Defendants.

 

I. STIPULATION
Plaintiff Wendy Maguire and Defendants Eco Science Solutions, Inc., Ga-Du
Corporation, Michael Rountree and L. John Lewis, (collectively “the moving parties”) by and
through their undersigned counsel of record, hereby agree and stipulate as follows:
1. On January 23, 2020, this Court entered an Order to Show Cause (Dkt. #74) why
the remaining case management deadlines in this case should not be stricken and reset once the

Court has resolved the outstanding summary judgment motions.

STIPULATION AND ORDER CHANGING CASE MANAGEMENT CARNEY BADLEY SPELLMAN » PS.

DEADLINES AND TRIAL DATE ~ 1 701 Fifth Avenue, Suite 3600
(2:18-cv-01301-RSL) Seattle, WA 98104-7010
(206) 622-8020

GAD004-0002 6115911

 
kk WY Wb

oO Oo NSN DO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01301-RSL Document 80 Filed 01/28/20 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

2. The moving parties agree that the remaining case management deadlines and
trial date in this case should be stricken and reset once the Court has resolved the outstanding
summary judgment motions.

CARNEY BADLEY SPELLMAN, PS CAIRNCROSS & HEMPELMANN PS

s/ Linda B, Clapham s/_ Rochelle Y. Nelson
Lucinda J, Luke, WSBA No. 26783 Alan D. Schuchman, WSBA No. 48175
Linda B. Clapham, WSBA No. 16735 Rochelle Y. Nelson, WSBA No. 45979
701 Fifth Avenue, Suite 3600 524 Second Avenue, Suite 500
Seattle, WA 98104 Seattle WA 98104-2323
Phone: (206) 622-8020 Tel: (206) 587-0700
Facsimile: (206) 467-8215 melson@cairncross.com
Luke@carneylaw.com aschuchman@cairncross.com
Clapham@carmeylaw.com kdoyle@cairncross.com
Attorneys for Defendants Eco Science Attorneys for Plaintiffs
Solutions, Inc., Ga-Du Corporation, Michael
Rountree and L. John Lewis

Il. ORDER

Based on the foregoing Stipulation of the Moving Parties, it is hereby ORDERED that
the remaining case management deadlines and trial date in this case are hereby stricken and will
be reset once the Court has resolved the outstanding summary judgment motions.

Done this 31 day of 1 Son , 2020.

AS Cabeck
Honorable Robert S. Lasnik
United States District Judge
STIPULATION AND ORDER CHANGING CASE MANAGEMENT CARNEY BADLEY SPELLMAN, P.S.
DEADLINES AND TRIAL DATE — 2 701 Fifth Avenue, Suite 3600

(2:18-cv-01301-RSL) Seattle, WA 98104-7010
(206) 622-8020

GAD004-0002 6115911

 
